Name: Council Regulation (EC) No 722/2001 of 4 April 2001 on the conclusion of the Protocol setting out, for the period 1 July 2000 to 30 June 2003, the fishing opportunities and financial contribution provided for in the Agreement between the European Economic Community and the Republic of CÃ ´te d'Ivoire on fishing off the coast of CÃ ´te d'Ivoire
 Type: Regulation
 Subject Matter: European construction;  international affairs;  fisheries;  Africa
 Date Published: nan

 Avis juridique important|32001R0722Council Regulation (EC) No 722/2001 of 4 April 2001 on the conclusion of the Protocol setting out, for the period 1 July 2000 to 30 June 2003, the fishing opportunities and financial contribution provided for in the Agreement between the European Economic Community and the Republic of CÃ ´te d'Ivoire on fishing off the coast of CÃ ´te d'Ivoire Official Journal L 102 , 12/04/2001 P. 0001 - 0002Council Regulation (EC) No 722/2001of 4 April 2001on the conclusion of the Protocol setting out, for the period 1 July 2000 to 30 June 2003, the fishing opportunities and financial contribution provided for in the Agreement between the European Economic Community and the Republic of CÃ ´te d'Ivoire on fishing off the coast of CÃ ´te d'IvoireTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 37, in conjunction with Article 300(2) and (3), thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the European Parliament(2),Whereas:(1) Pursuant to the Agreement between the European Economic Community and the Republic of CÃ ´te d'Ivoire on fishing off the coast of CÃ ´te d'Ivoire(3), the two Parties conducted negotiations to determine the amendments or additions to be made to the Agreement at the end of the period of application of the Protocol annexed thereto.(2) As a result of those negotiations, a new Protocol setting out, for the period 1 July 2000 to 30 June 2003, the fishing opportunities and financial contribution provided for in the above Agreement was initialled on 26 May 2000.(3) It is in the Community's interests to approve that Protocol.(4) The method of allocating the fishing opportunities among the Member States should be defined on the basis of the traditional allocation of fishing opportunities under the Fisheries Agreement,HAS ADOPTED THIS REGULATION:Article 1The Protocol setting out, for the period 1 July 2000 to 30 June 2003, the fishing opportunities and financial contribution provided for in the Agreement between the European Economic Community and the Republic of CÃ ´te d'Ivoire on fishing off the coast of CÃ ´te d'Ivoire is hereby approved on behalf of the Community.The text of the Protocol is attached to this Regulation.Article 2The fishing opportunities set out in the Protocol shall be allocated among the Member States as follows:(a) demersal species>TABLE>(b) tuna fishing(i)>TABLE>(ii)>TABLE>(iii)>TABLE>If licence applications from these Member States do not exhaust the fishing opportunities set out in the Protocol, the Commission may consider licence applications from any other Member State.Article 3The President of the Council is hereby authorised to designate the persons empowered to sign the Protocol in order to bind the Community.Article 4This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 4 April 2001.For the CouncilThe PresidentB. Rosengren(1) OJ C 62 E, 27.2.2001, p. 87.(2) Opinion delivered on 1.2.2001 (not yet published in the Official Journal).(3) OJ L 379, 31.12.1990, p. 1.